IN THE SUPREME COURT OF THE STATE OF IDAHO
                                  Docket No. 46020

In the Interest of: JANE DOE,                              )
A Child Under Eighteen (18) Years of Age.                  )
--------------------------------------------------------   )
IDAHO DEPARTMENT OF HEALTH AND                             )      Boise, September 2018 Term
WELFARE,                                                   )
                                                           )      Filed: September 14, 2018
          Petitioner-Respondent,                           )
                                                           )      Karel A. Lehrman, Clerk
v.                                                         )
                                                           )
JANE DOE (2018-24),                                        )
                                                           )
          Respondent-Appellant.                            )
                                                           )

        Appeal from the Magistrate Division of the District Court of the Fourth
        Judicial District of the State of Idaho, Ada County. Hon. Andrew Ellis,
        Magistrate Judge.

        The decision of the Magistrate Court is affirmed.

        Anthony R. Geddes, Ada County Public Defender, Boise, attorneys for
        appellant.

        Hon. Lawrence G. Wasden, Idaho Attorney General, Boise, attorneys
        for respondent.



BEVAN, Justice
                                          I. NATURE OF THE CASE
        Jane Doe (2018-24) (“Mother”) appeals a magistrate court’s decision to terminate her
parental rights over her daughter (“K.O.”) on the grounds of neglect after finding it was in K.O.’s
best interest. On appeal Mother contests the magistrate court’s findings that (1) early
permanency for K.O. was appropriate and a continuance of trial was not warranted; and (2) that
mother neglected K.O. and it was in the best interest of K.O. to terminate Mother’s rights. We
affirm the magistrate court’s termination of parental rights because the court did not abuse its
discretion in failing to continue the trial. Additionally, substantial and competent evidence, to a

                                                       1
clear and convincing standard, supported the magistrate court’s decision that Mother neglected
K.O. and it was in K.O.’s best interest to terminate Mother’s parental rights.

                         II. FACTUAL AND PROCEDURAL BACKGROUND
       On April 27, 2017, the Idaho Department of Health and Welfare (“Department”) removed
K.O.’s younger brother, S.O., from Mother’s custody after the Boise Police Department declared
S.O. was in imminent danger. S.O. was born showing signs of withdrawal from narcotics and
Mother admitted to using heroin, methamphetamine and oxycontin while pregnant. The court
conducted a shelter care hearing and awarded temporary legal custody of S.O. to the Department.
On May 26, 2017, the court entered default after Mother failed to appear for a hearing. On June
15, 2017, the court awarded the Department legal custody of S.O. The court also approved and
ordered a case plan for Mother which required her to: (1) address and show the ability to meet
her child’s basic needs including medical, dental, developmental, emotional, food and clothing;
(2) maintain adequate income and housing to ensure a safe and stable environment; (3) maintain
regular contact with her child; (4) attend parenting education classes; (5) engage in concurrent
planning; (6) participate in substance abuse treatment and testing; and (7) participate in mental
health treatment.
       In August 2017, the social worker for S.O. received information that K.O. was in Idaho
visiting S.O. in foster care. On August 4, 2017, the Department filed an amended petition to add
K.O., who had been residing in Oregon, to S.O.’s existing Idaho child protection case. The
magistrate court signed an order and removed K.O. from Mother’s custody to place her into
foster care with S.O. in Idaho. After a shelter care hearing the court awarded temporary legal
custody of K.O. to the Department. On September 8, 2017, the court entered default after Mother
failed to appear at a hearing and awarded the Department legal custody of K.O. On October 3,
2017, the court approved a case plan regarding K.O. for Mother that was substantially identical
to the case plan ordered for S.O. on June 15, 2017.
       On February 2, 2018, the court held a six-month review hearing for K.O. and, over
Mother’s objection, granted the Department’s motion to address early permanency for both
children. The goal of permanency planning is to provide a child with a lifetime connection to a
family; thus, the Department’s request for early permanence in this case sought to limit the
amount of time K.O. and S.O. would remain in foster care and move expeditiously towards a


                                                 2
permanent placement. On February 20, 2018, the court conducted a hearing to address early
permanency and approved the termination of parental rights as the permanent plan.
       On March 1, 2018, the Department petitioned for termination of the parent-child
relationship for both S.O. and K.O. On April 10, 2018, Mother withdrew her answer as to S.O.,
but requested a trial on the petition for K.O. On April 14, 2018, Mother moved to continue the
termination trial or in the alternative to allow Mother’s video testimony because she was
incarcerated in Oregon. The magistrate court denied the request to continue the trial but granted
mother’s request to appear by video if all the parties would sign a stipulation to allow her
testimony. On April 23, 2018, the parties stipulated to allowing Mother to testify by video and
the court issued an order permitting her video testimony at trial. A contested termination trial
was held on April 23, 2018, and May 9, 2018. On May 24, 2018, the court terminated Mother’s
parental rights. Mother timely appealed the termination of her rights as to K.O.
                                     III. ISSUES ON APPEAL
1.     Whether the magistrate court erred by granting early permanency and denying Mother’s
       request for a continuance of the trial.
2.     Whether there is substantial and competent evidence to support the magistrate court’s
       decision that Mother neglected K.O. and it was in K.O.’s best interest to terminate
       Mother’s parental rights.
                                   IV. STANDARD OF REVIEW
       “The United States Supreme Court has held that a parent has a fundamental liberty
interest in maintaining a relationship with his or her child.” Doe v. State, 137 Idaho 758, 760, 53
P.3d 341, 343 (2002) (citing Quilloin v. Walcott, 434 U.S. 246 (1978)). The State of Idaho has
also recognized the importance of the family relationship: “Implicit in [the Termination of Parent
and Child Relationship] act is the philosophy that wherever possible family life should be
strengthened and preserved....” In re Doe, 146 Idaho 759, 761, 203 P.3d 689, 691 (2009) (citing
I.C. § 16-2001). Thus, “the requisites of due process must be met when the Department
intervenes to terminate the parent-child relationship.” Id. (citing State v. Doe, 143 Idaho 383,
386, 146 P.3d 649, 652 (2006)). Accordingly, a trial court’s decision to terminate parental rights
must be based on clear and convincing evidence. I.C. § 16-2009.
              In an action to terminate parental rights, where the trial court has explicitly
       determined the case by application of the clear and convincing evidentiary
       standard, this Court must determine if the decision was supported by substantial
       and competent evidence. State v. Doe, 144 Idaho 534, 535, 164 P.3d 814, 815

                                                 3
          (2007) (citing CASI Found., Inc. v. Doe, 142 Idaho 397, 399, 128 P.3d 934, 936
          (2006)). “Substantial competent evidence is ‘such evidence as a reasonable mind
          might accept as adequate to support a conclusion.’ ” State v. Doe, 143 Idaho 343,
          345–46, 144 P.3d 597, 599–600 (2006) (quoting Folks v. Moscow Sch. Dist. No.
          281, 129 Idaho 833, 836, 933 P.2d 642, 645 (1997)).
In re Doe, 146 Idaho at 761, 203 P.3d at 691.
          An appellate court will not set aside a magistrate’s factual findings so long as they are
supported by substantial, competent evidence. In re Doe (2013-29), 156 Idaho 682, 687, 330
P.3d 1040, 1045 (2014). “Substantial competent evidence is such evidence as a reasonable mind
might accept as adequate to support a conclusion.” Doe v. Doe, 148 Idaho 243, 245, 220 P.3d
1062, 1064 (2009) (internal quotation omitted). “[T]his Court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated.” Id. at 245–46, 220 P.3d 1064–65 (internal quotations omitted).
          A trial court’s decision to grant or deny a continuance will not be overturned unless the
decision was an abuse of discretion. Estate of Ekic v. Geico Indem. Co., 163 Idaho 895, 897, 422
P.3d 1101, 1103 (2018). When determining whether a decision represents an abuse of discretion,
this Court examines “[w]hether the trial court: (1) correctly perceived the issue as one of
discretion; (2) acted within the outer boundaries of its discretion; (3) acted consistently with the
legal standards applicable to the specific choices available to it; and (4) reached its decision by
the exercise of reason.” Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194
(2018).

                                            V. ANALYSIS
A.        The magistrate court did not err by granting early permanency and denying
          Mother’s request to continue the trial.
          Mother argues that the magistrate court erred by: (1) granting early permanency because
Mother was not given a reasonable amount of time to comply with her case plan; and (2) denying
Mother’s request to continue the trial because it deprived her of the possibility of appearing in
person at trial.
          Once a child has been placed in the legal custody of the State, the Department must make
reasonable efforts to reunify children with their parents if there are no aggravating
circumstances. I.C. § 16-1621. Courts are required to hold a hearing for the child’s case and
permanency plan no later than six months after entry of the court’s order taking jurisdiction and

                                                  4
every six months thereafter. I.C. § 16-1622(1)(a). Further, “[a] permanency hearing shall be held
no later than twelve (12) months from the date the child is removed from the home or the date of
the court’s order taking jurisdiction under this chapter, whichever occurs first, and at least every
twelve (12) months thereafter, so long as the court has jurisdiction over the child.” I.C. § 16-
1622(2)(b). Idaho’s courts have not clearly defined what constitutes a reasonable amount of time
to reunify a parent with a child other than: (1) the requirement that a permanency hearing be held
no later than a year from the date the child is removed; and (2) the mandate that the Department
petition for termination of parental rights no later than the last day of the fifteenth month after a
child has been in the custody of the Department. I.C. § 16-1622(2)(g).
       Mother claims that the magistrate court erred by granting early permanency before she
had a full year to comply with her case plan because it was “next to impossible” to work her case
plan in six months because of her incarceration and Oregon residency. Even so, Mother was first
ordered to participate in services in June 2017, when she received a case plan for S.O. While
K.O. did not come into the Department’s care until August 2017, the case plan and the services
ordered were substantially similar to those Mother was previously ordered to comply with for
S.O. Thus, Mother’s argument that she only had six months to participate in services is incorrect.
Further, the magistrate court found that as of February 2018, Mother had not complied with any
prescribed treatment, she had obtained multiple new criminal charges, and when she was not in
the State’s custody she had not done anything to establish she would be in a place to safely
parent the children. The magistrate court determined that based on Mother’s lack of progress and
failure to comply with the case plan, nothing was going to change significantly; thus, there was
no reason to make the children wait for permanency. There is no requirement that Mother should
have been provided a year to comply with her case plan. Instead, Idaho law requires permanency
hearings be held no later than a year from the date the child is removed from the home or the
court’s order taking jurisdiction. I.C. § 16-1622(2)(b) (emphasis added). We hold the magistrate
court did not err in granting early permanency after finding Mother failed to make any
significant changes in her circumstances in eight months.
       Mother also argues that the magistrate court erred by denying her request to continue the
trial. This was a discretionary decision on the magistrate’s part. However, Mother provides no
argument or authority to show how the magistrate court abused its discretion. “Even in an appeal
from the termination of parental rights, we will not consider an issue which is not supported by
                                                 5
cogent argument and authority.” In re Doe (2013-15), 156 Idaho 103, 109, 320 P.3d 1262, 1268
(2014) (internal quotation omitted).
B.     Substantial and competent evidence supports the magistrate court’s finding that
       Mother neglected K.O. and it was in K.O.’s best interest for Mother’s parental
       rights to be terminated.
       Next Mother argues that the magistrate court erred in finding she neglected K.O. because
evidence presented at trial supported a finding that a substantial relationship exists between
Mother and K.O. Specifically, Mother alleged that her own testimony and that of K.O.’s
maternal grandmother established, although disputed by the State’s witnesses, that Mother
provided and cared for K.O. for most of K.O.’s life prior to her removal and that Mother had a
strong bond and attachment with K.O.
       “It is axiomatic that preservation of the family unit is a right protected by the due process
clause of the Fourteenth Amendment to the United States Constitution, and that a parent has a
fundamental liberty interest in maintaining a familial relationship with his or her child.” In
Interest of Baby Doe, 130 Idaho 47, 50, 936 P.2d 690, 693 (Ct. App. 1997) (citing Quilloin v.
Walcott, 434 U.S. 246 (1978)). “It is well settled that, in a proceeding to terminate a parent-child
relationship, the due process clause mandates that the grounds for termination must be shown by
clear and convincing evidence.” Doe v. Dep’t of Health & Welfare, Human Servs. Div., 141
Idaho 511, 513, 112 P.3d 799, 801 (2005) (citing Santosky v. Kramer, 455 U.S. 745 (1982)).
Idaho Code section 16-2005(1) provides that termination of parental rights may be granted if it is
in the best interest of the child, and if one or more of the statutory conditions for termination
exist. Idaho Code section 16-2005(1)(b) provides that it is a condition to terminate parental rights
where “the parent has neglected or abused the child.” Idaho Code section 16-1602(31)(a) defines
a child being “neglected” as one:
       Who is without proper parental care and control, or subsistence, education,
       medical or other care and control necessary for his well-being because of the
       conduct or omission of his parents, guardian or other custodian or their neglect or
       refusal to provide for them . . . .
I.C. § 16-1602(31)(a).
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
Doe (2013-15), 156 Idaho at 111, 320 P.3d at 1270. When considering the best interests of the
child, a trial court may consider several factors:
                                                     6
       When determining whether termination is in the child’s best interests the trial
       court may consider the stability and permanency of the home, unemployment of
       the parent, the financial contribution of the parent to the child’s care after the
       child is placed in protective custody, improvement of child while in foster care,
       the parent’s efforts to improve his or her situation, and the parent’s continuing
       problems with the law.
Id. The best interest analysis considers the reality that children need “stability and certainty.” Id.
at 112, 320 P.3d at 1271.
       Here, the magistrate court terminated Mother’s parental rights on the basis of neglect.
Mother argues that K.O. was not neglected because Mother and the maternal grandmother’s
testimony at trial, “although disputed by the State’s witnesses” showed that Mother provided and
cared for K.O., and had loved and bonded to her. That said, this Court cannot reweigh the
evidence on appeal; instead, we “defer to the trial court’s unique ability to ‘accurately weigh the
evidence and judge the demeanor of the witnesses’ and take into account the trial court’s
‘superior view of the entire situation.’” Doe, 148 Idaho at 246, 220 P.3d at 1065 (quoting State v.
Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007)). The magistrate court considered Mother
and the maternal grandmother’s testimony, but found that the evidence supported a finding that
Mother had neglected K.O. Specifically, the magistrate court found the Department had proven
by clear and convincing evidence that
       [Mother] has abused methamphetamine, marijuana and alcohol since age eighteen
       (18) and prescription opiates and heroin since 2014. This substance abuse,
       coupled with her untreated Bi-Polar Disorder, Post-Traumatic Stress Disorder,
       Attention Deficit Hyperactivity Disorder, and Depression, has resulted in chronic
       homelessness, unemployment, and incarceration. [Mother]’s testimony
       notwithstanding, this court concludes that [Mother] has never consistently
       provided for [K.O.]’s basic needs, but rather depended on [maternal grandmother]
       and [paternal grandfather] to provide food, transportation, medical care, shelter
       and child-care for the child. [Mother]’s on-going substance abuse while pregnant
       with [S.O.] resulted in his immediate removal into foster care at his birth, and
       [Mother] has never regained care of him. [Mother]’s substance abuse and mental
       health concerns are so profound that they make it impossible for [Mother] to
       provide a safe, secure and stable home environment for her children. Sadly, the
       court does not see that [Mother] will be able to address her addictions, mental
       health concerns, and criminal thinking at any point during [S.O.] and [K.O.]’s
       minority.
       After finding that K.O. had been neglected, the magistrate court determined that it was in
K.O.’s best interests to terminate Mother’s parental rights. Specifically, Mother’s chronic and
untreated substance abuse and mental health concerns impaired her ability to provide a stable,
                                                  7
consistent home for K.O. Since K.O.’s birth, Mother had been homeless or incarcerated. Mother
had   continuously    been    offered   substance     abuse   treatment   but   continued   to   use
methamphetamine, marijuana, and opiates and was discharged from treatment twice for
noncompliance. Mother’s addiction resulted in frequent incarcerations which made it difficult to
maintain housing and employment. The magistrate court also highlighted that K.O. would
require special developmental, social, and medical needs. Specifically, K.O.’s foster parent
testified that when K.O. entered her care she did not talk very much, she was withdrawn,
appeared depressed, and lacked social interaction. K.O. ate off the floor, out of the trashcan, and
would overindulge in food. The court attributed several of K.O.’s abnormal behaviors upon entry
into foster care to her chaotic home life and the neglect Mother subjected K.O. to during her first
years of life. The foster mother testified that K.O. had progressed in foster care and was doing
well. We hold that substantial and competent evidence, to a clear and convincing standard,
supported the magistrate court’s decision that Mother neglected K.O. and it was in K.O.’s best
interest to terminate Mother’s parental rights.

                                         VI. CONCLUSION
       The magistrate court’s termination of Mother’s parental rights to K.O. is affirmed.
       Chief Justice BURDICK, Justices HORTON, BRODY and STEGNER, CONCUR




                                                  8